97 F.3d 1170
Paul M. GAMBOA, Plaintiff-Appellant-Cross-Appellee,v.Winona E. RUBIN, Director, Dept. of Human Services, State ofHawaii,Defendant-third-party-plaintiff-Appellee-Cross-Appellant,v.Donna E. SHALALA, Secretary of Health & Human Services,Defendant-third-party-defendant-Appellee.
Nos. 94-15302, 94-15303.
United States Court of Appeals,Ninth Circuit.
Sept. 18, 1996.

ORDER
Prior report:  80 F.3d 1338.
HUG, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.